 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric CorporationandWestinghouseSalaried Employees Association of South Philadel-phia,affiliatedwith Federation of WestinghouseIndependent SalariedUnions,Petitioner.Case4-UC-52November 16, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn April 3, 1973, Petitioner, Westinghouse SalariedEmployees Association of South Philadelphia, therepresentative of a unit of the Employer's employeessince it was certified in 1950, filed a petitionrequesting clarification of the unit. A hearing washeld on May 17 and 31, and on June 14, 15, and 26,1973, before Hearing Officer Dorothy L. Moore forthe purpose of taking testimony with respect to theissues raised by this petition. On July 3, 1973, theRegionalDirector for Region 4 issued an ordertransferring the case to the National Labor RelationsBoard. Thereafter, the Employer filed a brief andPetitioner filed a memorandum.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.'Upon the entire record in this case, including theparties' brief and memorandum, the Board finds:The Employer, a Pennsylvania corporation, isengaged in the manufacture, sale, and servicing ofelectrical and related products. This proceeding isconcerned with the Employer's engineering opera-tions in the Lester, Pennsylvania, area. At the time ofthe hearing, the Employer conducted operations atitsLester plant, at the Argal (also called Baldwin-Lima-Hamilton) Building, and at Widener College.The latter two locations are 3 and 10 miles distant,respectively, from the Lester plant.Petitionerwas certified in 1950 as the collective-bargaining representative of a unit of engineers andotherprofessional employees at the Employer'sSouth Philadelphia Works. The unit described in thecollective-bargaining agreement between the Em-ployer and the Petitioner is as follows: 21We find no prejudicial error in the Hearing Officer's ruling denyingPetitioner'smotion to amend its petition to read "all engineers." Petitioner'sunit clarification request is clear on the record that it desires to include inthe unit those employees in the Power Generation Service Division whomthe Employer has classified as "field service engineers," the group set out inthe petition.Petitioner's argument in support of its petition, that "allAll engineers, negotiation engineers, industrialengineers, data processing engineers, headquar-ters service engineers, equipment engineers, plantlayout engineer specialists, production controlanalysts, office method analysts, lab, or materialengineers,market analysts, buyers, and thelibrarian of the Westinghouse Electric Corpora-tion located at the Lester Plant, Tinicum Town-ship,Delaware County, Pennsylvania includingsuch employees of said location assigned totemporary facilities at the Argal Building. Bor-ough of Eddystone, Delaware County, Pennsylva-nia, leased by the Westinghouse Electric Corpora-tion but excluding all nonexempt clerical andtechnical salaried employees, all hourly paidproduction and maintenance employees, guards,manufacturing engineers, all Industrial RelationsDepartment employees, and supervisors as de-fined in the Act, as amended.Petitioner contends that it is entitled to represent"all field service engineers" in the Employer's PowerGeneration Service Division, located at or workingout of the Argal Building and Widener College, aclassification for which the Employer refuses to grantit recognition. It argues that its 1950 Board certifica-tion as representative of "all engineers" at the Lesterlocation included the field service engineers, that inthe past the Employer has considered that classifica-tion as included in the unit, that the 1954 decision ofthe Board inWestinghouse Electric Corporation,110NLRB 387, clarified the certified unit to hold thatfield service engineers are included in that unit, andthat the Union has assumed their inclusion from thattime. It also argues that the field service engineersshould be included in the unit by accretion becausethey perform work similar to that of headquartersservice engineers,who are included in the unit.The Employer argues that the bargaining unit,originally certified by the Board in 1950, did notspecify field service engineers, that this classificationhas been in existence since before 1950 and has notbeen considered as included in the unit, that theparties' changes in the unit description, made byagreement after the 1950 certification, never includedfield service engineers and that Board decisions after1950 have not held that they were so included. It istheEmployer's position that, because the fieldservice engineers have been excluded from the unitfor such a long period, the disputed employees areentitled to an election on the question of inclusion.engineers"are included in its certified unit, has been fully considered-2The bargaining unit is described in "Lester Divisions Local Supple-ment No 1" (Employer's Exh. I. dated September 16, 1971).It is asupplement to the parties' collective-bargaining agreement, dated February28, 1970, effective to June 10, 1973NLRB No. 63 WESTINGHOUSE ELECTRIC CORP.The Employer's facilities in the Lester or SouthPhiladelphia area include the Power GenerationServiceDivision, the Heat Transfer Division, theSteam Turbine Division, and the Gas TurbineSystems Division. Some administrative responsibili-ties of the latter two divisions are performed in theArgalBuilding.The Power Generation ServiceDivision has employees at both the Argal Buildingand at Widener College.The Power Generation Service Division is responsi-ble for the installation, repair, and maintenance ofsteam, gas, heat, and other apparatus manufacturedby the Employer. Through the years these servicefunctions have been performed by variously nameddepartments. Before 1959, they were performed in adepartment known as Engineering and Service withsome technical direction from Lester for steamservice (or field service) engineers. Thereafter, theservice and engineering functions were separated andcarried out separately in various regions of the world.In 1962 they were carried out by the Steam ServiceDepartment which was then organized with head-quarters at Lester. In 1963 or 1964 that departmentundertook the training of ,field service engineers andcustomers. In 1965 the Steam Service Departmentbecame the Power Generation Service Department,and, in 1971, the Power Generation Service Division.At the time of the hearing, the division had a generalmanager and a headquarters staff at the ArgalBuilding.3 The seven area managers of field opera-tions report to the general manager. Four to sevendistrictmanagers in each district report to an areamanager. Some field service engineers report todistrict managers.The field engineers whom Petitioner contends arein its Lester area contract unit include approximately55 who work at field sites but administratively reportto the Argal Building. Fourteen other field serviceengineers whom Petitioner contends are in the unitwork daily at the Argal Building, and six work atWidener College.The work of field service engineers relates to theinstallation, repair, and maintenance of the Employ-er's products in the field. The duties of the 55 whowork in the field and report to the Argal Building arethe same as those field service engineers at fieldjobsites who report to district managers. Those whowork at the Argal Building, including the twoinstallationengineers,answer questions of fieldservice employees who work at outlying jobsites.They are in daily contact with such employees andthey spend about 10 percent of their time in the field.Those who work at Widener College write manuals3The Employer's manager ofadministrativeservices,D R Bryan, Jr.,testifiedthat thePower GenerationService Divisionwould movein the nearfuture to Broomall,Pennsylvania.389and conduct training programs for other field serviceengineers and for customers. Those engaged incustomer instruction spend about 90 percent of theirtime in the field. Those who train employees spend amajority of their time at Widener. Field serviceengineers working at the Argal Building and Widen-er College have usually been transferred there fromfield work and are expected to return to the field or adistrict office, or to be chosen for another,- oftenexecutive, assignment.Field service engineers have worked at and out oftheLester location years before Petitionerwascertified.The record shows that such employees,called steam service engineers, were at Lester as earlyas 1936. There is no showing that they have everbeen represented. In 1953 a group of field serviceengineers, who had been located at the Employer'sWalnut Street, Philadelphia plant, moved to Lesterand were represented by Petitioner as a separategroup. The Walnut Street group eventually movedfrom Lester to the Employer's Springfield, Pennsyl-vania, plant, and Petitioner has continued to repre-sent them at Springfield.The Board has not included other of the fieldservice employees in any unit determination at theLester plant. The voting group in which the Boarddirected an election in 1950 did not specificallyinclude them. It included "all engineers, [and]negotiation correspondents." 4Westinghouse ElectricCorporation,89 NLRB 8, 31. A footnote statementthat this description included "any other engineerswith similar professional qualifications" necessarilyreferred to the other engineers named by classifica-tion earlier in the Decision, i.e., "general engineers,design engineers, development engineers, laboratoryor materials engineers, headquarters engineers, plantlayout engineers, standards engineers, drawing listengineers, shop contact engineers and junior engi-neers." 89 NLRB at 29. There is no evidence thatPetitioner sought the field service engineers or thatthey voted in the 1950 election.A later Board decision inWestinghouse ElectricCorporation,98NLRB 463 (1952), directing anelection for a special group of field service engineerswho reported to the Lester location, underlined thefact that all engineers had not been included in the1950 unit finding. In that case, the petitioner (thesame union petitioner in this case) sought torepresent a group of aviation gas turbine divisionfield service engineers who were located in variousparts of the country at government aviation stations,but who reported to the field service department atLester. The Board directed an election in this voting4 "Negotiationcorrespondents"was an engineer classification in theSalesDepartment.89 NLRB at 29. The,unit finding in the 1950 caseexcluded "manufacturing engineers." 390DECISIONSOF NATIONALLABOR RELATIONS BOARDgroup at the Lester location. The Board found thatthe group had not previously been represented.Petitioner at the hearing in this case admitted thatthe group had not been included in the , 1950Decision and Direction of Election. Petitioner wonthe election among the aviation field service engi-neers and thereafter represented that group. Petition-erhad sought no other field service employeesworking at or out of Lester.The Board's subsequent decision- inWestinghouseElectric Corporation,110 NLRB 387 (1954), did notsettle the unit placement of the field service engineerswho, Petitioner argues, were included in the certifiedunit. In that case, the Board dismissed a petition foran election in a group of 75 field service engineerslocated at Lester, 42 of whom had transferred fromthe Employer'sWalnut Street, Philadelphia plant.The Board observed that the remaining 33 electricand steam service engineers sought at Lester had notbeen represented by any union. The Board dismissedthe petition on the ground that there was an existingprofessional engineer unit at Lester, that the WalnutStreet group had been represented since its transfertoLester by the union which represented otherprofessional engineers at Lester (the Petitioner here),and that the remaining unrepresented field serviceengineers for whom an election was sought hadcommon interests with the represented engineers atthe Lester plant .5Petitioner argues that the Board should hold thatthe field service employees have been accreted to the5A 1953 Board Order Denying Motion to clarifya certification, filed bythe union that had represented the field service employees at Walnut Street,did not bear on the unit placement of the field service engineers sought inthesubjectcase.WestinghouseElectricCorporation,CaseR-5789unit because their work, like that of the headquartersengineers who were specifically included in the 1950certification, is connected with field service general-ly.Headquarters service engineers, unlike the fieldservice engineers who are the subject of the petitionfor clarification, rarely are in contact with fieldservice engineers but are in contact with the districtmanagers.While the work of both groups relates tothe installation and repair of the Employer's prod-ucts, it appears that some field service engineers haveworked at and out of Lester since before Petitioner's1950 certification and others, engaged in trainingduties, have performed such work for about 10 years.Petitioner has not previously represented the groupand post-1950 collective-bargaining agreements be-tween the parties have not included them.We find that the long period of the field serviceemployees'exclusion from the bargaining unitrequires that the issues raised be resolved by a 9(c)(1)election proceeding.6We conclude that the requestfor the inclusion of the field service engineers in theunit at this late date raises a question concerningrepresentation which may not be resolved in a unitclarification proceeding. Accordingly, we shall dis-missthe petition.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.(4-R-1140). Unpublished order withoutopinion,October 14, 1953.6Lufkin Foundry and Machine Company,174NLRB556;Ploigh, Inc.,203 NLRB No. 132, and cases cited at fn.4 therein